United States Court of Appeals
                        For the First Circuit

No. 02-2276
No. 02-2311

                    UNITED STATES OF AMERICA,

                    Appellee/Cross-Appellant,

                                 v.

                            ANTHONY BOVA,

              Defendant, Appellant/Cross-Appellee.


                               ERRATA

     The opinion of this Court, issued on November 25, 2003, should

be amended as follows:

     On page 9, line 7 from top, insert "and appeal" between

"perjury" and "from".